Citation Nr: 1820521	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-30 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to July 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over this claim has since been transferred to the RO in New York, NY. 

This matter was previously before the Board in May 2016.  At that time, the Board remanded the issue of sleep apnea to afford the Veteran a VA examination in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also remanded the issue of entitlement to service connection for post-traumatic stress disorder (PTSD).  By a July 2016 rating decision, the RO granted entitlement to service connection for PTSD.  As this represents a full grant of benefits sought, that issue is no longer on appeal. 

In October 2017, the Board requested a Veterans' Health Administration (VHA) advisory opinion (VHA opinion) with regard to the Veteran's claim for sleep apnea, to include as secondary to service-connected PTSD.  See 38 U.S.C. § 7109; 38 C.F.R. § 20.901(a).  The resulting VHA opinion was received by the Board in January 2018 and sent to the Veteran that same month.

In April 2015, the Veteran presented testimony at a travel board hearing before a Veterans Law Judge (VLJ).  A transcript is of record.  The aforementioned VLJ is no longer at the Board.  In February 2018 correspondence, the Veteran declined the opportunity to appear at another Board hearing.





FINDING OF FACT

The Veteran's currently diagnosed sleep apnea was not caused by or incurred in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes that in an August 2017 brief, the Veteran's representative requested that the Veteran be afforded a new VA examination.  The Board, upon review of the claim, determined that VA's duty to provide an examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006), had been satisfied by the Veteran's sleep apnea examination in June 2016.  The medical opinion in that examination, however, was not supported by sufficient rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, subsequent to VA's grant of service connection for PTSD, the Veteran raised a new theory of entitlement to service connection on a secondary basis that had not been addressed previously by a medical professional.  To rectify these issues, the Board requested a new examiner review the claims file and provide opinions, with appropriate medical rationale.  In January 2018, Dr. KD provided these opinions, and they will be discussed in more detail below.  The Board finds that the opinions obtained from Dr. KD adequately addressed the issues on appeal and notes that the Veteran's representative has not articulated any inadequacies with the opinion, nor does he argue that a new opinion is required.  The Board finds Dr. KD's opinion to be adequate for purposes of reaching a decision on the merits for the issue on appeal. 

Notwithstanding the discussion above, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection for Sleep Apnea

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Finally, a disability which is proximately due to, the result of, or is aggravated by a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Analysis

Medical records from Brooklyn VA Medical Center show an assessment of "highly probably" obstructive sleep apnea in April 2009.  Sleep apnea was officially diagnosed following a sleep study in 2011.  Therefore the Board concedes that the Veteran has a current diagnosis of sleep apnea and has satisfied the first criterion for service connection.  At issue is whether sleep apnea was caused by or incurred in service. 

The Veteran's service treatment records are silent for treatment or complaints of sleep apnea.  The Veteran has testified that he had frequent difficulty sleeping during service and often found himself feeling noticeably tired during the day.  At his Board hearing, the Veteran explained that he had never heard of sleep apnea as a condition and was unaware that he had any identifiable problems until he was incarcerated in 1991 and received complaints from other inmates.  See Board Hearing, pp. 3-4.  The Veteran also submitted a statement from his ex-wife who claimed that the Veteran had a chronic snoring condition during their marriage that made it difficult to sleep in the same room with him.  The Veteran's contention is that, had sleep apnea been better recognized while he was in service, he could have had a sleep study at that time that would have diagnosed the condition.  

As an alternative theory of entitlement, the Veteran has proposed that sleep apnea developed secondary to PTSD.  In support of that theory, his representative referenced an article in the Journal of Clinical Sleep Medicine that showed a positive link between risk of sleep apnea and Veterans with PTSD. 

In a May 2015 sleep apnea disability benefits questionnaire, the Veteran's physician, Dr. MAA, opined that the Veteran's sleep apnea reasonably could have antedated the 2011 diagnosis, but did not discuss whether it could have been incurred in or caused by military service. 

In June 2016, the Veteran underwent a VA examination for sleep apnea.  The examiner concurred with Dr. MAA that sleep apnea occurred prior to the 2011 diagnosis, but explained that the statement should not be interpreted to mean that sleep apnea dated back to service.  Instead, the examiner opined that sleep apnea likely began around April 2009, when the aforementioned assessment at a VA pulmonary outpatient consultation showed "highly probable" sleep apnea.  The examiner noted, in support of this conclusion, that the Veteran's risk for developing sleep apnea heightened with advanced age and increased obesity.  The examiner concluded that the evidence in the file was not sufficient to suggest that sleep apnea began in service.  The examiner's opinion did not address the Veteran's claims of disturbed sleep and tiredness during the day while on active duty.  The opinion also predated the Veteran's proposal that sleep apnea developed secondary to PTSD.  Accordingly, the Board deemed it necessary to obtain a VHA opinion that addressed these issues. 

In January 2018, Dr. KD reviewed the Veteran's claims file as well as the questions raised by the Board.  Dr. KD opined that it was less likely than not that sleep apnea was incurred in service.  Dr. KD noted that the Veteran's service treatment records did not show complaints of sleep disorder or sleep difficulty and that there was no evidence until VA records indicated sleeping difficulty in 1990.  Specifically, Dr. KD noted that one document from service makes reference to seven hours of uninterrupted sleep.  Dr. KD also noted that the May 2015 disability benefits questionnaire indicated that the Veteran was overweight during service, increasing his likelihood for developing sleep apnea.  However, prior to the filing of the Veteran's form DD-214 in 1982, there was no record of the Veteran's weight being above 172 pounds, a fact which Dr. KD claimed supported his conclusion.  Dr. KD summarized his findings, stating that, "given the lack of positive sleep findings in medical reports, a medical report that contradicts a sleep disorder diagnosis, and evidence from the current literature, it is not as least as likely as not that the veteran had [sleep apnea] while in service. 

Dr. KD also reviewed the article submitted by the Veteran regarding the relationship between sleep apnea and PTSD.  He stated that after review, it was less likely than not that PTSD caused or aggravated the Veteran's sleep apnea.  After review of medical literature on the subject, Dr. KD noted that there is a clear association between PTSD and sleep apnea, however there is no causal relationship between PTSD and sleep apnea.  He explained that it is possible and may be likely that sleep apnea symptoms worsen PTSD symptoms and vice versa since both disorders have sleep disruption as hallmark symptoms.  Both disorders will likely worsen other sleep disorders, but the relative contribution of the Veteran's sleep apnea symptoms from PTSD symptoms is difficult to qualify or quantify.  According to Dr. KD, neither the cited article, nor several others he referenced in the opinion, "make a compelling case that the Veteran's PTSD symptoms have either caused or worsened his [sleep apnea]."
 
Dr. KD's opinions are supported by thorough medical rationale and are therefore probative.  Aside from the May 2015 disability benefits questionnaire-which only states that the Veteran's sleep apnea may have antedated its diagnosis-the only evidence supporting the Veteran's claim comes from his personal testimony and lay statements.  Lay statements may serve as competent evidence to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of symptoms subject to lay observation.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay statements are not competent, however, when the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, although the Veteran, as a layperson, is competent to testify to the symptoms of sleep difficulty and daytime tiredness he experienced during service, he is not competent to assign a medical diagnosis to those symptoms.  Absent any other competent medical evidence linking current sleep apnea to military service, the preponderance of the evidence is therefore against a finding that the condition was incurred in or caused by service.  As the preponderance of the evidence is against this finding, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for sleep apnea is denied. 




____________________________________________
WILLIAM H. DONNELLY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


